UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-4827


UNITED STATES OF AMERICA,

                        Plaintiff – Appellee,

          v.

BARRY RAY HOWARD,

                        Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cr-00188-CCE-1)


Submitted:   May 19, 2015                        Decided: May 21, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John D. Bryson, WYATT, EARLY, HARRIS & WHEELER, LLP, High Point,
North Carolina, for Appellant. Ripley Rand, United States
Attorney,   Kennedy  Gates,   Special  Assistant   United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Barry Ray Howard was sentenced to 112 months’ imprisonment

after pleading guilty to possession of a firearm by a convicted

felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012).

He appeals, contending that the district court erred by denying

his   request   for    a   downward    variance.          Finding    no    error,   we

affirm.

      This court reviews a sentence for reasonableness, applying

“a deferential abuse-of-discretion standard.”                       Gall v. United

States, 552 U.S. 38, 41 (2007).                In reviewing a sentence for

reasonableness, we first consider whether “the district court

committed . . . significant procedural error.”                      Id. at 51.      If

there is no such error, we next consider whether the sentence is

substantively reasonable, “tak[ing] into account the totality of

the circumstances.”          Id.     We presume that “[a] sentence within

the   [advisory]      Guidelines       range    is    .     .   .    substantively

reasonable.”        United States v. Helton, 782 F.3d 148, 151 (4th

Cir. 2015).

      We   conclude    that    Howard’s      within-Guidelines         sentence     is

both procedurally and substantively reasonable.                       The district

court considered Howard’s arguments for a variance and credited

them as a reason not to impose a sentence at the statutory

maximum.      The    court    then    thoroughly     explained       why   other    18

U.S.C. § 3553(a) (2012) factors justified a sentence within the

                                         2
advisory Guidelines range.       Moreover, Howard has failed to rebut

the presumption that his sentence is substantively reasonable.

See United States v. Dowell, 771 F.3d 162, 176 (4th Cir. 2014).

     Accordingly, we affirm the district court’s judgment.                We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.


                                                                   AFFIRMED




                                      3